UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1160


PRISCILLA PELZER,

                Plaintiff - Appellant,

          v.

MEGAN J. BRENNAN, Postmaster General, United States Postal
Services, Agency. Capitol Metro Area,

                Defendant – Appellee,

          and

JANICE SANDERLIN; SHARON PETERS; PAULA ARMATIS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00290-RAJ-LRL)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Priscilla Pelzer, Appellant Pro Se. Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Priscilla   Pelzer   appeals   the   district   court’s   judgment

granting Megan J. Brennan’s summary judgment motion on her race

discrimination claim, brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2012) (Title VII). *     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       See Pelzer v. Brennan, No. 2:15-cv-

00290-RAJ-LRL (E.D. Va. Dec. 18, 2015).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




     * The district court previously dismissed Pelzer’s Title VII
harassment claim; Title VII race discrimination claim as it
pertained to the individual Defendants; state law defamation
claim; and her claims brought pursuant to the Family and Medical
Leave Act, 29 U.S.C. §§ 2601 to 2654 (2012), and the
Rehabilitation Act of 1973, as amended, 29 U.S.C.A. §§ 701 to
796l (West 2008 & Supp. 2013).     Pelzer does not challenge the
district court’s dispositive holdings regarding these claims in
her informal brief and, thus, she has waived appellate review of
this order.    See 4th Cir. R. 34(b) (directing the appealing
party to present “specific issues and supporting facts and
arguments” in an informal brief); see also Canady v. Crestar
Mortg. Corp., 109 F.3d 969, 973-74 (4th Cir. 1997) (holding that
issues not briefed are waived).



                                    3